                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

NUANCE COMMUNICATIONS, INC.,            )
                                        )
              Plaintiff,                )    C.A. No. 17-1484-MN
                                        )
       v.                               )    JURY TRIAL DEMAND
                                        )
MMODAL LLC,                             )    REDACTED VERSION
                                        )
              Defendant.                )    SEALED VERSION
                                             FILED ON JANUARY 3, 2019

               LETTER TO THE HONORABLE MARYELLEN NOREIKA
                DATED JANURAY 3, 2019 FROM RICHARD L. RENCK

OF COUNSEL:                                   DUANE MORRIS LLP

L. Norwood Jameson                            Richard L. Renck (#3893)
Alison Haddock Hutton                         rlrenck@duanemorris.com
DUANE MORRIS LLP                              222 Delaware Avenue, Suite 1600
1075 Peachtree Street, NE, Suite 2000         Wilmington, DE 19801
Atlanta, GA 30309-3929                        Telephone: (302) 657-4900
Telephone: (404) 253-6900
                                              Counsel for Defendant MModal
Anthony J. Fitzpatrick                        LLC
Christopher S. Kroon
Michael R. Gottfried
DUANE MORRIS LLP
100 High Street, Suite 2400
Boston, MA 02110
Telephone: (857) 488-4200

David K. Callahan
david.callahan@lw.com
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Telephone: (312) 876-7694

Kevin C. Wheeler
LATHAM & WATKINS LLP
555 Eleventh Street, NW, Suite 1000
Washington, D.C. 20004
Telephone: (202) 637-3311
       NEW YORK                                                                                             SHANGHAI
        LONDON                                                                                               ATLANTA
      SINGAPORE                                                                                             BALTIMORE
     PHILADELPHIA                              FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                 MIAMI
    WASHINGTON, DC                                                                                         BOCA RATON
    SAN FRANCISCO                                                                                          PITTSBURGH
                                                RICHARD L. RENCK
    SILICON VALLEY                                                                                           NEWARK
                                            DIRECT DIAL: +1 302 657 4906
       SAN DIEGO                                                                                            LAS VEGAS
                                           PERSONAL FAX: +1 302 397 2063
      LOS ANGELES                         E-MAIL: RLRenck@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                             LAKE TAHOE
        BOSTON                                  www.duanemorris.com                                         MYANMAR
       HOUSTON                                                                                                 OMAN
        AUSTIN                                                                                       A GCC REPRESENTATIVE OFFICE
                                                                                                          OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                      ALLIANCES IN MEXICO
                                                                                                          AND SRI LANKA



January 3, 2019
VIA ECF
The Honorable Maryellen Noreika                                                FILED UNDER SEAL
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801



            Re:        Nuance Communications, Inc. v. MModal LLC, C.A. No. 1:17-cv-01484-MN

Dear Judge Noreika:

Nuance's request that MModal produce technical documents from its JIRA database is
disproportionate in light of the extensive technical documentation produced by MModal to date
and the associated burden of that JIRA production. Fed. R. Civ. P. 26(b)(1); see also Leader Techs.
v. Facebook, 719 F.Supp.2d 373, 377 (D. Del. 2010) (additional technical materials not compelled
when "reasonable degree of technical information" including source code already made available).

Unfortunately, this dispute has been brought to the Court's attention only because Nuance failed
to meaningfully participate in the meet and confer process. Nuance is not in compliance with the
parties' "collective responsibility to consider the proportionality of all discovery and consider it in
resolving discovery disputes,"1 and its request for an order to compel should be denied. Nuance
has also not been forthright about the existence of relevant material in its own JIRA database for
this and the co-pending Northern District of Georgia case.

MModal's Technical Production. Nuance alleges that MModal failed to meet the core technical
document production deadline and that there are continuing, undefined "deficiencies" in MModal's
technical document production. Both of these allegations are unfounded.

First, and foremost, beginning on the April 17, 2018 core technical document production deadline
(see Ex. A), and for all times thereafter, MModal made source code for all versions of its accused
software products (e.g., each historical iteration of those products) available for inspection.


1
    Fed. R. Civ. P. 26 Advisory Committee's Note to 2015 Amendment.

D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                 PHONE: +1 302 657 4900    FAX: +1 302 657 4901
The Honorable Maryellen Noreika
January 3, 2019
Page 2




MModal’s counsel and experts reviewed those source code files (more than 1,600,000 files totaling
187 GB) over 11 days, starting on May 22nd and continuing until November 2nd. MModal has also
made working copies of the current versions of the accused products available for Nuance's
inspection, and produced over 22,000 documents, including technical documentation identified by
more than 20 different custodians from their own custodian files, or stored on shared files/folders
and on MModal's internal "Wiki" website. MModal's produced documents include user guides,
product "vision" documents, software release notes, demonstration videos, product planning
documents, and product roadmaps, among others.

Nuance contends that MModal's technical document production is inadequate, but has never
explained why the many technical materials that MModal produced or made available for
inspection are insufficient for Nuance to understand how the accused products work or to
understand when and why particular product features were added. Rather, Nuance seeks an
improper fishing expedition, evidenced by the more than 90 different, overly broad search terms
that Nuance insists on using for the JIRA search. See Nuance's Ex. 11; Ex. B. In light of the
burden associated with producing material from JIRA, Nuance's fishing license should be denied.

Burden Associated with JIRA Production. As MModal has explained to Nuance many times,
exporting and producing materials from JIRA pose substantial challenges for MModal that cannot
be brushed aside.2 Putting aside the overly broad searches Nuance refused to substantively narrow
(including terms like "template" and "clinical intelligence"), JIRA is simply not designed to enable
exporting of document search results for review and production.




2
    The cases cited by Nuance are not informative on the issue of burden to MModal. Moreover, in
    Mahavisno and Synopsys, the non-moving party had already produced certain JIRA records and
    was resisting the production of others on the grounds of relevance or availability, not burden.
The Honorable Maryellen Noreika
January 3, 2019
Page 3




                                       Because all versions of MModal's accused product source
code have been made available to Nuance, and other, less burdensome discovery sources are
available to Nuance to use in the approximately six months left in fact discovery, Nuance's request
for discovery from JIRA is not proportional to its needs for that discovery in this case.

Nuance’s Failure to Meaningfully Meet and Confer. It is clear from the exhibits to Nuance's
opening letter that MModal has been nothing but forthright in its dealings with Nuance.
Unfortunately, MModal has not received the same candor from Nuance.

MModal disclosed the existence of its JIRA database in initial disclosures served on May 30, 2018.
Nuance Ex. 12 at 4. While MModal has at all times contended that the technical documentation
from that database is cumulative of technical information that MModal has already produced, and
unduly burdensome for MModal to provide, it has engaged in a protracted, and ultimately fruitless,
effort to reach a compromise with Nuance regarding this discovery issue. See Nuance Ex. 9 at 2-
3 (offering to provide JIRA production materials if Nuance willing to share costs); Ex. 2 at 2
(offering to search JIRA database with Nuance provided terms in order to determine if compromise
could be reached). MModal ran search terms proposed by Nuance and, when the number of results
returned proved unduly burdensome, sought to engage Nuance in talks about narrowing the
searches. Nuance refused to do so in any significant way. Nuance Exs. 10 and 11 (communicating
regarding results from JIRA search strings; Nuance's unwillingness to narrow beyond eliminating
5 of the 98 searches). MModal proposed that Nuance provide citations to source code sections
about which it sought JIRA information as a way to narrow the scope of information sought but
Nuance also refused that compromise. Nuance Ex. 10 at 7-9. Finally, Nuance dismissed out of
hand the suggestion that it share the costs of the JIRA documentation it sought. Id.

It was only late in the parties' meet and confer discussions with Nuance that MModal discovered
that Nuance too uses JIRA (and only because MModal asked).3
                                                                                   Nuance refused to
engage in any discussion about reciprocal, cross-case JIRA productions. Nuance's refusal to
engage in meaningful conversations about narrowing the scope of its JIRA discovery requests, or
what documentation it is willing to produce from that database in this or the co-pending N.D. Ga.
matter, betrays that it is simply using this discovery dispute as a tool to impose additional costs on
MModal, with little apparent benefit. Nuance's request should be denied.
The Honorable Maryellen Noreika
January 3, 2019
Page 4




                                                Respectfully,


                                                /s/ Richard L. Renck
                                                Richard L. Renck (#3893)

                                                Counsel for Defendant MModal LLC



RLR/chp
Enclosures

cc:   Clerk of Court (via hand delivery)
      Counsel of Record (via electronic mail)
